Citation Nr: 1104052	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based 
on service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to November 
1946, and from February 1951 to August 1969.  He died in October 
2007.  The appellant in this case is the Veteran's surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks DIC based on service connection for the cause 
of the Veteran's death.  In order to establish service connection 
for the cause of a Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2010).  

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  Careful 
consideration should be given to whether there were 
"debilitating effects" due to a service-connected disability 
that made the Veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 
3.312(c)(1).

The record on appeal reflects that the Veteran died in October 
2007.  His death certificate lists the immediate cause of his 
death as prostate cancer and notes that the interval between the 
onset of that disease and his death was 21 years.  Other 
significant conditions contributing to the Veteran's death were 
noted to be coronary artery disease, congestive heart failure, 
and Alzheimer's disease.  

The appellant contends that the Veteran's service-connected 
disabilities, particularly his service-connected prostate 
disability, post-operative residuals of a transurethral resection 
of the prostate-urethral stricture, caused or contributed to his 
death from prostate cancer.  The record on appeal reveals that 
service connection was also in effect for residuals of a hiatal 
hernia, post-operative residuals of a hemorrhoidectomy, and 
residuals of varicosities of the right leg.  

In this case, a medical opinion regarding the cause of the 
Veteran's death has not yet been obtained.  This has not escaped 
the attention of the appellant's representative, who requested a 
remand of this matter for the purpose of obtaining a medical 
opinion as to the cause of the Veteran's death.

Given the evidence of record, the Board agrees that a medical 
opinion should be obtained.  38 U.S.C.A. § 5103A(a)(2) (West 
2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding 
that in the context of a DIC claim, VA has an obligation to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim, including a medical opinion, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim); see also DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008).  

In addition to its duty to assist, VA is also required to advise 
a claimant of the information and evidence not of record that is 
necessary to substantiate a claim, and of what part of that 
evidence the claimant is to provide and what part VA will attempt 
to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2010); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirements of section 5103(a) apply generally to the following 
five elements of a service connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between active 
service and the disability; (4) degree of disability; and (5) 
effective date).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in the context of a claim for DIC benefits, a 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

A review of the record indicates that the appellant has not yet 
been provided with adequate notification pursuant to the Court's 
holdings in Hupp and Dingess.  This deficiency must be corrected 
on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The appellant and her representative 
should be provided with appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation as 
to the evidence and information required to 
substantiate her claim of service 
connection for the cause of the Veteran's 
death as well as the specific notice 
requirements imposed by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Hupp v. Nicholson, 21 Vet. App. 
342, 352- 53 (2007).

2.  The RO should forward the appellant's 
claims folder to an appropriate medical 
professional for the purpose of obtaining 
an opinion addressing the cause of the 
Veteran's death.  After reviewing the 
claims folder in its entirety, the medical 
expert should be asked to provide an 
opinion as whether it is at least as likely 
as not that any of the Veteran's service-
connected disabilities, including post-
operative residuals of a transurethral 
resection of the prostate-urethral 
stricture or varicose veins, caused or 
contributed to his death from prostate 
cancer, coronary artery disease, congestive 
heart failure, and Alzheimer's disease.  A 
complete rationale for all opinions should 
be provided.  

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



